DETAILED ACTION
	1.	This action is in response to the RCE filed on 3/21/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because of a new ground of rejection.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

 	6.	Claims 10, 12, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wieck et al. (US 20040263124) in view of Pai (US 7202653) and Chien (US 20130278081).
 	Regarding claim 10: Wieck et al. discloses a surgical instrument control circuit, (i.e. figure 1) comprising: 
 	a power assembly (i.e. 32) configured to provide a source voltage (i.e. 3.3V); 
 	a voltage boost convertor (i.e. 12) coupled to the power assembly (i.e. 32), the voltage boost convertor (i.e. 12) configured to provide a set voltage (i.e. 4.2V) greater than the source voltage (i.e. 3.3V); and 
 	a first voltage regulator (i.e. 14) coupled to the voltage boost convertor (i.e. 12), wherein the first voltage regulator (i.e. 14) receives the set voltage (i.e. 4.2V) from the voltage boost converter (i.e. 12), wherein the first voltage regulator (i.e. 14) is configured to provide a first operation voltage (i.e. 3.2V), wherein the first operational voltage (i.e. 3.2V) is less than the set voltage (i.e. 4.2V); 
 	a second voltage regulator (i.e. voltage regulator LDO of 28) coupled to the first voltage regulator (i.e. 14), wherein the second voltage regulator (i.e. voltage regulator LDO of 28) receives the first operational voltage (i.e. 3.2V) from the first voltage regulator (i.e. 14), wherein the second voltage regulator (i.e. voltage regulator LDO of 28) is configured to provide a second operational voltage (i.e. voltage from the LDO), and wherein the voltage boost convertor (i.e. 12), the first voltage regulator (i.e. 14), and the second voltage regulator (i.e. voltage regulator LDO of 28) are coupled in a (i.e. configuration of figure 1) where only the voltage boost converter (i.e. 12) is coupled directly to the power assembly (i.e. 32),
  	but does not specifically disclose wherein the second operational voltage is less than the first operational voltage; and a third voltage regulator operable independent of the first voltage regulator and the second voltage regulator and coupled directly to the power assembly, wherein the third voltage regulator is configured to generate a constant voltage for one or more critical circuit components, wherein the one or more critical circuit components comprises a safety processor configured to monitor a state of an inertial sensor, and wherein the safety processor transitions the control circuit between a sleep mode and an operating mode based on the monitored state of the inertial sensor.
 	Pai discloses a power converter (i.e. figure 3) comprising a low dropout (LDO) regulator generates a voltage output (i.e. Vout3) of 1.75V from a 3.3V input provided by a voltage regulator (i.e. 32) (i.e. Col. 3, lines 1-13). 
 	Furthermore, Pai discloses (i.e. figure 3) a third voltage regulator (i.e. buck converter 42) operable independent of the first voltage regulator and the second voltage regulator (i.e. buck converter 42 operable independent of the voltage regulators 32, 36, and 34) and coupled directly to the power assembly (i.e. Vbat), wherein the third voltage regulator (i.e. buck converter) is configured to generate a constant voltage (i.e. output of 42) for one or more critical circuit components (i.e. load).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wieck et al.’s invention with power the second operational voltage (i.e. 1.75V from the LDO regulator 28) is less than the first operational voltage (i.e. 3.2V from the regulator 14), because it provides the overall efficiency of the power converter. 
 	Chen discloses a voltage regulator (i.e. figure 1: 102) configured to generate a constant voltage for one or more critical circuit components (i.e. load processor system 108), wherein the one or more critical circuit components (i.e. 108) comprises a safety processor (i.e. processor that detecting motion of the inertial sensor) configured to monitor a state of an inertial sensor (i.e. inertial sensor), and wherein the safety processor (i.e. processor that detecting motion of the inertial sensor) transitions the control circuit between a sleep mode (i.e. reduce power state) and an operating mode (i.e. normal operation state) based on the monitored state of the inertial sensor (i.e. inertial sensor) (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wieck et al.’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 
 	Regarding claim 12: Wieck et al. discloses the claimed invention except for the power assembly is configured to provide a voltage of about 12 volts, the set voltage 
Regarding claim 16: Wieck et al. discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the independent voltage regulator is configured to produce a voltage of 3.3V in order to operates the power converter more efficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21: Wieck et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein power is prevented from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode.
(i.e. figure 1) having power is prevented (i.e. turn off switch 104 and disable the regulator 102 to prevent power supply from battery and regulator 102) from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wieck et al.’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 
Regarding claim 22: Wieck et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode.
 	Chen discloses a voltage regulator (i.e. figure 1) having power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wieck et al.’s invention with the power 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838